PER CURIAM.
Defendant appeals from judgments of conviction for first degree murder and attempted first degree murder. We agree that the trial court erred in permitting the State to call Mr. Cox as a witness knowing that he would invoke his Fifth Amendment privilege and refuse to testify. Hankerson v. State, 347 So.2d 744 (Fla. 4th DCA 1977). However, under the circumstances of this case, the error was harmless. Shere v. State, 579 So.2d 86 (Fla.1991); State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.